       Case 1:20-cv-06968-MKV Document 9 Filed 02/17/21 Page 1 of 1
                                                        USDC SDNY
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                           DATE FILED: 

 DEBRA ZANCA, on behalf of herself and all others similarly
 situated,

                            Plaintiff,                                   1:20-cv-06968-MKV
                             -against-                                 ORDER OF DISMISSAL
 MOON JUICE LLC,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff filed the Complaint on August 27, 2020 [ECF No. 1]. Proof of service filed with

the Court on September 17, 2020, reflects that Defendant was served with the Complaint on

September 10, 2020 [ECF No. 5]. On September 29, 2020, the Court endorsed a stipulation filed

by Plaintiff extending the time for Defendant to answer or otherwise respond to the Complaint to

October 23, 2020 [ECF No. 7]. On January 6, 2021, the Court set a deadline of February 15, 2021,

for Plaintiff to move for default judgment, warning that failure to do so may result in dismissal for

failure to prosecute [ECF No. 8]. To date, Plaintiff has failed to move for default judgment.

       Accordingly, IT IS HEREBY ORDERED that the above-captioned action is discontinued

for failure to prosecute without costs to any party and without prejudice to restoring the action to

this Court’s calendar if the application to restore the action is made by March 19, 2021. If no

such application is made by that date, today’s dismissal of the action is with prejudice. See LeSane

v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citing Link v. Wabash R.R. Co., 370

U.S. 626, 630 (1962)).

SO ORDERED.
                                                      _________________________________
                                                      _ ______
                                                      __    _____
                                                               ___
                                                                _______________
                                                                             ____
                                                                                _____
                                                                                   ____
                                                                                      ____
                                                                                        ____
                                                                                           ____
Date: February 17, 2021                               MARY YKKAY    VYSKOCIL
                                                               AY VYSYS
                                                                     YS
                                                                     YSKOCI   CIIL
      New York, NY                                    United States District
                                                             States Di strict Judge
                                                                     ist
